DETAILED ACTION
This office action is responsive to communications filed on June 3, 2021.  Claims 1, 4, 5, 10-13, 16 and 17 have been amended.  Claims 2, 3, 6-9, 14, 15 and 18-20 have been canceled.  New claims 21-27 have been added.  Claims 1, 4, 5, 10-13, 16, 17 and 21-27 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 12, 13, 22, 25 and 27 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Novlan et al. (US 2021/0029765).

Regarding Claim 1, Novlan teaches a method performed by an integrated access and backhaul (IAB) node in a telecommunication network, the method comprising:
receiving a synchronization signal block (SSB) measurement timing configuration (SMTC) for an IAB node discovery, the SMTC including information for indicating at least one of one or more SSBs to be measured or one or more SSBs not to be measured (“Once the IAB-MT is connected to the network (e.g. in RRC CONNECTED mode), the network can provide a synchronization signal block ( SSB) measurement and timing configuration (SMTC) for the IAB node UE, which can comprise the timing of SSB transmissions (including periodicity) and a list of SSB indices (e.g. bitmap) that the UE should utilize for performing RRM measurements” – See [0043]; AN IAB-MT (IAB node) receives a SMTC for IAB node discovery, wherein the SMTC indicates at least one SSB to measure); and
based on the SMTC for IAB node discovery, measuring SSBs from another IAB node (“In one embodiment the SSB transmissions may be muted according to a predefined or (pseudo) random pattern. An example of an SSB muting pattern is shown in FIG. 6 where different patterns can be used by different IAB nodes to ensure that all IAB nodes have equal periods where they transmit SSBs and where there are able to make SSB measurements from the transmissions of other IAB nodes. In FIG. 6, nodes transmitting pattern 0 or pattern 2 in the first SSB burst window can detect and measure the transmissions of nodes transmitting pattern 1, while nodes transmitting pattern 0 cannot detect pattern 2 and nodes transmitting pattern 2 can detect pattern 0 in the same window. However in the next window, which occurs after a configured SSB burst periodicity (e.g., 80 ms) the pattern can be changed such that the IAB nodes transmitting pattern 0 and pattern 2 can detect each other's SSB transmissions. Thus, it is possible for all IAB nodes to detect transmissions of all other nodes within the total muting pattern duration” – See [0074]; “an IAB node 400 performs a measurement during a given discovery period” – See [0077]; Based on the SMTC, SSBs transmitted by other IAB nodes are measured for IAB node discovery).

Regarding Claim 12, Novlan teaches the method of Claim 1.  Novlan further teaches that the IAB node is operable to perform the IAB with a state indicator to differentiate an IAB mobile terminal from an access user equipment (UE) (“As a result, while the same physical signals can be used for both the UE and the IAB node, different configurations of the resources and/or transmission period(s) of the signals used for initial access for access UEs and IAB nodes can be required. In addition, since the UE functionality for IAB nodes is not fully identical with access UEs (e.g., optimized physical layer parameters, support for control plane messaging related to relay route/topology management) the network can identify which UEs performing initial access are normal access UEs 500 or IAB nodes with UE functionality 502” – See [0073]; IAB nodes and regular UEs are differentiated by the use of different resource configurations/transmission periods (state indicator) of signals used for initial access).

Claim 13 is rejected based on reasoning similar to Claim 1.

Regarding Claim 22, Novlan teaches the method of Claim 1.  Novlan further teaches that the SMTC includes information on a periodicity for the IAB node discovery (“Once the IAB-MT is connected to the network (e.g. in RRC CONNECTED mode), the network can provide a synchronization signal block (SSB) measurement and timing configuration (SMTC) for the IAB node UE, which can comprise the timing of SSB transmissions (including periodicity)” – See [0043]; The SMTC includes periodicity information of SSB transmissions for IAB node discovery).

Claim 25 is rejected based on reasoning similar to Claim 12.
Claim 27 is rejected based on reasoning similar to Claim 22.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5, 11, 16, 17 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Novlan et al. (US 2021/0029765) in view of You et al. (US 2020/0145912).

Regarding Claim 4, Novlan teaches the method of Claim 1.  Novlan does not explicitly teach that the node and one or more neighboring nodes of the telecommunication network exchange SSB configuration information and adjust their SSB configurations accordingly. 
However, You teaches that an IAB node and one or more neighboring IAB nodes of the telecommunication network exchange SSB configuration information and adjust their SSB configurations accordingly (“As used herein, a discovery signal is a signal transmitted by an IAB node, which is a signal transmitted to enable other IAB nodes or UEs to discover the IAB node” – See [0143]; “This discovery signal may be in the form of a synchronization signal block (SSB) according to an NR specification” – See [0144]; “Referring to FIG. 16, a parent node transmits a discovery signal transmission configuration and a discovery signal detection configuration to a child node (S1610 and S1620)” – See [0213]; “The child node performs discovery signal transmission and detection (S1640)” – See [0215]; “transmitting a detection signal to a neighboring node based on the detection configuration” – See [0008]; See also Fig. 16; Parent and child IAB nodes (IAB node and one or more neighboring IAB nodes) exchange SSB configuration information, and the child node accordingly adjusts the transmission configuration of its SSB based on the information)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Novlan such that the IAB node and one or more neighboring IAB nodes of the telecommunication network exchange SSB configuration information and adjust their SSB configurations accordingly.  Motivation for doing so would be to enable distributed scheduling to be performed by the IAB nodes (See You, [0136]).


However, You teaches that a donor or parent IAB node of the telecommunication network provides an SSB configuration for all child IAB nodes of the donor or parent IAB node or for all next-level child IAB nodes of the donor or parent IAB node (“This discovery signal may be in the form of a synchronization signal block (SSB) according to an NR specification” – See [0144]; “Referring to FIG. 16, a parent node transmits a discovery signal transmission configuration and a discovery signal detection configuration to a child node (S1610 and S1620)” – See [0213]; See also Fig. 16; The parent node provides the SSB configuration to the child node).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Novlan such that a donor or parent IAB node of the telecommunication network provides an SSB configuration for all child IAB nodes of the donor or parent IAB node or for all next-level child IAB nodes of the donor or parent IAB node for the same reasons as those given with respect to Claim 4.

Regarding Claim 11, Novlan teaches the method of Claim 1.  Novlan does not explicitly teach that the IAB node assumes an SSB configuration and an SSB measurement periodicity different from those assumed when accessing the telecommunication network for a first time.
However, You teaches that the IAB node assumes an SSB configuration and an SSB measurement periodicity different from those assumed when accessing the telecommunication network for a first time (“The parent node transmits an IAB measurement configuration to the child node (S24040)” – See [0422]; See also Fig. 24; A new/additional SSB configuration is received and thus, the SSB configuration is different than the original configuration).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Novlan such that the IAB node assumes an SSB configuration and an SSB measurement periodicity different from those assumed when accessing the telecommunication network for a first time.  Motivation for doing so would be to enable the IAB nodes to discover each other when a new node occurs (See You, [0187]).

Claim 16 is rejected based on reasoning similar to Claim 4.
Claim 17 is rejected based on reasoning similar to Claim 5.
Claim 24 is rejected based on reasoning similar to Claim 11.

Claims 10 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Novlan et al. (US 2021/0029765) in view of Nam et al. (US 2018/0262313).

Regarding Claim 10, Novlan teaches the method of Claim 1.  Novlan further teaches that one SSB is not to be measured from the at least one of one or more SSBs to be measured or one or more SSBs not to be measured (“illustrated is an example muting pattern according to one or more embodiments. In one embodiment the SSB transmissions may be muted according to a predefined or (pseudo) random pattern. An example of an SSB muting pattern is shown in FIG. 6 where different patterns can be used by different IAB nodes to ensure that all IAB nodes have equal periods where they transmit SSBs and where there are able to make SSB measurements from the transmissions of other IAB nodes. In FIG. 6, nodes transmitting pattern 0 or pattern 2 in the first SSB burst window can detect and measure the transmissions of nodes transmitting pattern 1, while nodes transmitting pattern 0 cannot detect pattern 2 and nodes transmitting pattern 2 can detect pattern 0 in the same window. However in the next window, which occurs after a configured SSB burst periodicity (e.g., 80 ms) the pattern can be changed such that the IAB nodes transmitting pattern 0 and pattern 2 can detect each other's SSB transmissions. Thus, it is possible for all IAB nodes to detect transmissions of all other nodes within the total muting pattern duration” – See [0074]; Based on whether an IAB node has its SSB transmissions muted, it either measures or does not measure one or more SSB transmissions from other IAB nodes.  For example, in a first burst window, an IAB node transmitting pattern 0 measures/detects SSBs from IAB nodes transmitting pattern 1 and does not measure/detect SSBs from IAB nodes transmitting pattern 2).
Novlan does not explicitly teach that the one SSB not to be measured includes a Physical Broadcast Channel (PBCH).  However, Nam teaches that a synchronization signal block includes a Physical Broadcast Channel (PBCH) (“each SS block may comprise PSS/SSS /PBCH/TRS” – See [0160]).
Thus, each SSB comprises a PBCH.  When a particular SSB is not received/measured, then its respective PBCH is also not measured.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Novlan such that at least some of information included in a PBCH is not to be measured from the at least one of one or more SSBs to be measured or one or more SSBs not to be measured since it is well-known that the art that a SSB comprises a combination of synchronization signals and broadcast signals (See Nam, [0138]).

Claim 23 is rejected based on reasoning similar to Claim 10.

Claims 21 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Novlan et al. (US 2021/0029765) in view of Ying et al. (WO 2020/092348).


However, Ying teaches that the IAB node is configured with the SMTC for IAB node discovery and another SMTC for a UE (“To configure the IAB node for inter-IAB node discovery and measurements within an IAB network, the processing circuitry is to encode a first synchronization signal block (SSB-A) for transmission to an access UE using a first frequency resource from a synchronization raster set of frequency resources. A second SSB (SSB-B) is encoded for transmission to a second IAB node using a second frequency resource from an off-raster set of frequency resources” – See Abstract; SSB-B is a SMTC for IAB node discovery and SSB-A is a SMTC for a UE).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Novlan such that the IAB node is configured with the SMTC for IAB node discovery and another SMTC for a UE.  Motivation for doing so would be to provide enhancements such as off-raster SSB design in IAB networks (See Ying, [0005]).

Claim 26 is rejected based on reasoning similar to Claim 21.

Response to Arguments
On page 7 of the remarks, Applicant argues in substance that Huawei does not teach “receiving a synchronization signal block (SSB) measurement timing configuration (SMTC) for an IAB node discovery, the SMTC including information for indicating at least one of one or more SSBs to be measured or one or more SSBs not to be measured; and based on the SMTC for IAB node discovery, measuring SSBs from another IAB node.”  Applicant’s arguments have been considered but are moot based on the new grounds of rejection.  In response to the amended limitations, the Examiner relies upon the Novlan reference which was cited in the previous Office Action.

On page 8 of the remarks, Applicant argues “Furthermore, regarding Novian, Applicant notes that the earliest filing date of the present application is January 11, 2019, based on a claim of priority over UK Patent Application 19000380.5.  Novian’s earliest filing date is July 26, 2019, based on a claim or priority over U.S. Provisional Application No. 62/879,030.  Therefore, Applicant respectfully submits that Novian is not prior art to the present application.” Applicant’s arguments have been fully considered but they are not persuasive.
The cited reference Novlan et al. (US 2021/0029765) claims priority to U.S. Provisional Application No. 62/738,563, filed on September 28, 2018.  Novlan does not claim any priority whatsoever to U.S. Provisional Application No. 62/879,030, as asserted by the Applicant.  Thus, based on the filing date of Provisional Application No. 62/738,563 being before the present application’s earliest filing date of January 11, 2019, Novlan is considered prior art.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT M SCIACCA/              Primary Examiner, Art Unit 2478